Citation Nr: 1219014	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  12-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for diabetes mellitus, type 2, to include as due to toxic herbicide exposure.  

2.  Whether new and material evidence has been submitted in order to reopen a claim for peripheral neuropathy, to include as due to toxic herbicide exposure and as secondary to diabetes mellitus, type 2.  

3.  Whether new and material evidence has been submitted in order to reopen a claim for hypertension, to include as due to toxic herbicide exposure and as secondary to diabetes mellitus, type 2.  

4.  Entitlement to service connection for a pancreatic mass, characterized as probable cystoadenocarcinoma, to include as due to toxic herbicide exposure.

5.  Entitlement to service connection for tachycardia to include as due to toxic herbicide exposure.

6.  Entitlement to service connection for ischemic heart disease to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.

This matter is on appeal from decisions in August 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the Veteran's representative has, in addition to the issues listed above, included claims for service connection for "bone pain" and for a lipoma on the forehead.  A review of the procedural history in this case indicates that these issues were included on the January 2012 SOC.  However, on his January 2012 VA Form-9, the Veteran indicated the issues he specifically desired to appeal; neither service connection for bone pain nor lipoma were listed.  As such, these issues are not in appellate status, and the claims for consideration are limited to the ones listed above.  

The issues of entitlement to service connection for tachycardia and ischemic heart disease, as well as whether new and material evidence has been submitted in order to reopen a claim for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently suffers from a diagnosis of diabetes mellitus or peripheral neuropathy in the extremities.  

2.  The evidence of record does not show that a pancreatic mass developed in service or for many years thereafter, and is not related to service or to another service connected disability, nor may not be presumed related to toxic herbicide exposure.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active duty service, nor may it be presumed to be related to active duty service, and is not currently shown. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Peripheral neuropathy was not incurred in or aggravated by active duty service, nor may it be presumed to be related to active duty service, and is not currently shown. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A pancreatic mass, characterized as probable cystoadenocarcinoma, was not incurred in or aggravated by active duty service, nor may it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  

With regard to the previously denied claims, a notice letter was provided to the Veteran in February 2011 that included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Concerning the Veteran's original claim, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in February and April 2011 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims, to include on the basis of toxic herbicide exposure, and of his and VA's respective duties for obtaining evidence.  

Finally, the February 2011 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also acquired the treatment records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  

Further, the Veteran submitted statements in support of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board acknowledges that the development from the Joint Services Records and Research Center (JSRRC) regarding the Veteran's claims that he was exposed to toxic herbicides while stationed in Korea was incomplete.  While the JSRRC found that there was no evidence that anybody from the Veteran's unit was in the vicinity of the Korean DMZ in 1968, the JSRRC did not consider unit records from 1969, even though the Veteran was stationed in Korea during that year as well.  

However, this error is of no prejudice to the Veteran in this case, as the evidence does not establish that he has been clinically diagnosed with either diabetes mellitus or peripheral neuropathy.  Moreover, there is no presumptive relationship between pancreatic adenocarcinoma or any other kind of pancreatic mass.  As such, even if toxic herbicide exposure were to be established, it would not make any difference in the adjudication of the claims.  Therefore, remanding to correct this error would only serve to delay resolution.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his pancreatic mass.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  In this case, there is no evidence indicating that the Veteran's pancreatic mass was manifest during active duty service, nor has the Veteran so asserted.  

With regard to the previously denied claims, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of these issues and are thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

As is relevant here, the Veteran is seeking entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure.  He is also seeking entitlement to service connection for peripheral neuropathy in the extremities, to include as due to toxic herbicide exposure and secondary to diabetes mellitus.  Both of these claims were previously denied in a November 2009 rating decision on the basis that neither of these disorders was clinically diagnosed.   He did not appeal this decision, nor did he submit any additional evidence within a year of that decision, and it became final one year later.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The Board notes that the Veteran did not assert that these claimed disorders were related to toxic herbicide exposure or to a service-connected disorder when his original claims were denied in November 2009.  However, even though the Veteran has now raised a new basis of entitlement, a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, new and material evidence remains necessary to reopen these claims.  

The evidence of record at the time of the November 2009 decision included only the Veteran's service treatment records as well as VA treatment records from October 2006 to January 2007.  Since the RO decision became final, the evidence of record now includes a set of VA treatment records from December 2005 to December 2007, as well as from March 2007 to October 2011.  The record also now includes a response from the Joint Services Records and Research Center (JSRRC) addressing toxic herbicide exposure as well as treatment records that were submitted in conjunction with a claim for benefits with the SSA.  Finally, the evidence includes statements made by the Veteran relating his current disorders to his Agent Orange exposure.  



After reviewing the evidence submitted since the November 2009 RO decision, the Board determines none of it is new and material, as none of it relates to an unestablished fact necessary to support either claim.  In fact, none of the current evidence indicates a current diagnosis of either diabetes mellitus or peripheral neuropathy.  

First, a review of the VA treatment records indicates that the Veteran underwent a subtotal colectomy in 2005 and has also been treated for chronic kidney disease, chronic anemia and HIV.  During treatment for these disorders, there were no complaints of peripheral neuropathy or treatment for diabetes mellitus either currently or by history.  Moreover, while these treatment records do include a number of blood laboratory analyses, there was only one occasion (February 2011) where his glucose levels were above normal.  A June 2011 evaluation also observed no defects in the extremities. 

The VA treatment records do include a single treatment note from June 2006, where the Veteran was given "Aspirin Chemoprevention Education (For Diabetes and Ischemic Heart Disease)."  However, the Board does not construe this as evidence of a diagnosis, considering that there is no other evidence suggesting one.  Thus, while many, but not all, of these VA treatment records are "new," in that they were not reviewed prior to the last final denial of these claims, they are nonetheless not "material" to the claim, as none of them establish a diagnosis of either peripheral neuropathy or diabetes mellitus.  

The documents associated with the Veteran's SSA application include a large amount of VA treatment records, although most of them are repetitive and were discussed above.  However, it is notable that neither diabetes mellitus nor peripheral neuropathy was mentioned in any of the other documents associated with his SSA claim.  For example, in addition to the VA treatment records, the Veteran underwent an examination by the Tennessee Disability Determination Services in June 2006.  While the examining physician noted a history of a prior colectomy, diverticular disease and chronic back pain, there was no indication of peripheral neuropathy or diabetes mellitus.  In fact, his sensory functioning in the extremities was observed to be intact.  Therefore, while this evidence is "new," in that it has not been previously considered by the RO, it not "material," to the previously denied claims, as they do not address the previous basis for their denial.  

The Board has also considered the Veteran's more recent statements regarding these conditions.  However, the Veteran is not competent to provide testimony regarding the existence of diabetes mellitus or peripheral neuropathy.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  See also Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Finally, the evidence includes development regarding the Veteran's claimed exposure to Agent Orange while stations in Korea from 1968 to 1969.  However, as the evidence still does not establish that either diabetes mellitus or peripheral neuropathy has been clinically diagnosed, there is no reason to consider any evidence addressing the etiology of these disorders.  Similarly, there is no cause to consider whether either of these disorders is related to another service-connected disorder.  Also, the Veteran is not service connected for any disorder.  Consequently, in this case, the Board finds that none of the current evidence submitted by the veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the veteran's claims to reopen must be denied.   

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Here, the Veteran is claiming service connection for a mass on his pancreas, to include as secondary to Agent Orange exposure resulting from his service in Korea from 1968 to 1969.  The Board notes at the outset that, while Agent Orange exposure has most typically applied to veterans who served on active duty in the Republic of Vietnam, exposure is also presumed for veterans who served in specific units along the Korean Demilitarized Zone (DMZ) from April 1968 through August 1971.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

However, whether the Veteran was exposed to Agent Orange while serving in Korea is irrelevant in this instance, as the record does not indicate a pancreatic disorder for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.309.  The Board acknowledges that the Veteran's disorder has not been definitively diagnosed.  While the mass has been at times characterized as a benign serous cystadenoma, a CT scan in September 2009 also noted that the mass was "compatible with pancreatic carcinoma."  An MRI in June 2011 also indicated that the mass was "concerning for cystoadenocarcinoma."  Based on the comments contained in an August 2011 treatment note, the mass was generally viewed as a probable adenocarcinoma.  However, there was no further analysis performed in view of the Veteran's otherwise poor health.  

Regardless of precise nature of the pancreatic mass, whether it be an adenocarcinoma or not, service connection is not warranted based on Agent Orange because neither a serous cystadenoma or pancreatic adenocarcinoma are listed as disorders that are presumed to be related to Agent Orange exposure. 38 C.F.R. § 3.309(e).  Therefore, a presumption of service connection based on Agent Orange exposure is therefore not warranted.  

Next, although the Veteran's primary assertion was that this disorder is related to Agent Orange exposure, the regulations contained in 38 C.F.R. §§ 3.307 or 3.309 do not preclude him from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a pancreatic disorder while in service or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's endocrine system was normal.  Therefore, no chronic pancreatic disorder was noted in service.

In fact, the post-service evidence does not reflect a pancreatic disorder of any sort until the CT scan observed the mass in September 2009.  The Board emphasizes that this was not until 39 years after he left active duty.  Moreover, the Veteran himself has not asserted that he has experienced such symptomatology since service.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's pancreatic mass to active duty. Specifically, none of the competent evidence establishes a relationship between this disorder and active duty service, nor has any treating professional suggested such a conclusion.  Therefore, the weight of the clinical evidence does not indicate that his hypertension is attributable to active duty.

Finally, the Board has considered the Veteran's statements relating his pancreatic mass to his active service, as well as to his claimed herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his pancreatic mass.  See Jandreau, 492 F.3d at 1377, n.4.  Because internal growths such as this are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's pancreatic mass are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.






								[Continued on Next Page]

ORDER

New and material evidence having not been submitted, the application to reopen a claim for diabetes mellitus, type 2, to include as due to toxic herbicide exposure is denied.  

New and material evidence having not been shown, the application to reopen a claim for peripheral neuropathy, to include as due to toxic herbicide exposure and as secondary to diabetes mellitus, type 2, is denied.  

Service connection for a pancreatic mass, characterized as probable cystoadenocarcinoma, is denied.


REMAND

With regard to the remaining issues on appeal, the Board determines that additional development is required prior to adjudication of these claims.  

Specifically, the Veteran's application to reopen a previously denied claim for hypertension, to include as secondary to Agent Orange exposure, was denied in an August 2011 RO decision.  While he submitted a notice of disagreement for many other issues in September 2011, he did not mention his hypertension claim.  Thus, the statement of the case (SOC) that was issued in January 2012 did not address this issue.  

However, when the Veteran submitted his VA Form-9 in January 2012, in which he appealed the issues addressed in the SOC, he mentioned hypertension as one of the issues he also wished to appeal.  While appeal of that issue to the Board would be premature, this VA Form-9 also constitutes a timely notice of disagreement with the denial of his hypertension claim.  

More recently, the Veteran has submitted claims seeking entitlement to service connection for ischemic heart disease and tachycardia, which were denied by the RO in a January 2012 decision.  In the same July 2012 VA Form-9 mentioned above, he also noted his wish to appeal these claims.  Again, while appeal of these issues to the Board is premature, the VA Form-9 constitutes a timely notice of disagreement for these claims as well.  

As the Veteran has submitted timely notices of disagreement with these claims, they must now be remanded to allow the RO to provide the Veteran with an appropriate SOC addressing them.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  This issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Finally, as was discussed above, the Board notes that the development regarding the Veteran's service in Korea is incomplete, as the JSRRC did not research any unit histories for the year 1969, even though it is clear that he was in Korea until May 1969.  As was explained, this error has no impact on the adjudicated claims.  However, additional development may be required if the evidence establishes that the Veteran has a clinical diagnosis of ischemic heart disease, which is presumed related to Agent Orange exposure under 38 C.F.R. § 3.309 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Acquire any additional treatment records from the VA medical center in Memphis, Tennessee, for the period since November 2011.  

If the Veteran has received any private treatment for his heart disorders and hypertension, and the records of such treatment are not in the record, an effort should be made to acquire them after obtaining the Veteran's authorization.

2.  If the evidence indicates a clinical diagnosis of ischemic heart disease, a request should be made to the JSRRC to research the unit history for the 13th Storage and Supply Battalion for the year 1969.  The JSRRC should be specifically asked to determine whether any member of that unit served in the vicinity of the Korean DMZ during that time.  

3. Provide the Veteran and his representative a SOC on the issues of whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension, to include a due to toxic herbicide exposure, as well as entitlement to service connection for tachycardia and ischemic heart disease, also due to toxic herbicide exposure.  

The Veteran and his representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination. If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


